            Case 1:19-cv-03397-WHP Document 1 Filed 04/16/19 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KRISTEN PIERSON,

                               Plaintiff,                     Docket No. 1:19-cv-3397

        - against -                                           JURY TRIAL DEMANDED


 FOURSQUARE LABS, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Kristen Pierson (“Pierson” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Foursquare Labs, Inc. (“Foursquare” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a barbershop shave, owned and registered by Pierson, a professional

photographer. Accordingly, Pierson seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:19-cv-03397-WHP Document 1 Filed 04/16/19 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Pierson is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 1550

Nooseneck Hill Road #97, Coventry, RI 02816.

       6.      Upon information and belief, Foursquare is a foreign business corporation

organized and existing under the laws of the State of Delaware, with a place of business at 568

Broadway, 10th Floor, New York, New York 10012. Upon information and belief, Foursquare is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, Foursquare has owned and operated a website at the URL:

www.FourSquare.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Pierson photographed a barbershop shave (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.      Pierson is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-145-472.

       B.      Defendant’s Infringing Activities
          Case 1:19-cv-03397-WHP Document 1 Filed 04/16/19 Page 3 of 5




        10.    On June 16, 2017, Pierson contacted Foursquare’s DMCA agent via e-mail to take

down the Photograph from the Website. See Exhibit B.

        11.    Foursquare did not respond back to Pierson and the Photograph remains up on the

Website almost 2 years later. See https://foursquare.com/v/state-street-

barbers/4ae47de3f964a520f29a21e3?openPhotoId=532f712a498e446a9922ca4c which is

attached in screenshots in Exhibit C.

        12.    Foursquare did not license the Photograph from Plaintiff for its Website, nor did

Foursquare have Plaintiff’s permission or consent to publish the Photograph on its Website.

        13.    Foursquare did not comply with the DMC procedure on taking the Photographs

down.

        14.    As a result, Foursquare is not protected under the DMCA safe harbor as it failed

to take down the Photograph from the Website.

                              CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                              (17 U.S.C. §§ 106, 501)

        15.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-14 above.

        16.    Foursquare infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Foursquare is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

        17.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
               Case 1:19-cv-03397-WHP Document 1 Filed 04/16/19 Page 4 of 5




          18.     Upon information and belief, the foregoing acts of infringement by Foursquare

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          19.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          20.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          21.     Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.      That Defendant Foursquare be adjudged to have infringed upon Plaintiff’s

                  copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

          2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                  profits, gains or advantages of any kind attributable to Defendant’s infringement

                  of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                  per copyrighted work infringed pursuant to 17 U.S.C. § 504;

          3.      That Defendant be required to account for all profits, income, receipts, or other

                  benefits derived by Defendant as a result of its unlawful conduct;

          4.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

                  U.S.C. § 505;

          5.      That Plaintiff be awarded pre-judgment interest; and
            Case 1:19-cv-03397-WHP Document 1 Filed 04/16/19 Page 5 of 5




       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       April 16, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff Kristen Pierson
